                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 KENNITH D.L. VAN BUREN,                            )
                                                    )
         Plaintiff,                                 )
                                                    )
 v.                                                 )   No. 3:19-cv-00533
                                                    )
 WALMART STORES EAST, LP,                           )
                                                    )
         Defendant.                                 )

                                              ORDER

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R&R”) (Doc.

No. 25) recommending that the Court grant Defendant’s Partial Motion to Dismiss (Doc. No. 18)

Plaintiff’s claims for age discrimination, gender/sex discrimination, disability discrimination,

retaliation, and failure to promote. Plaintiff, proceeding pro se, never filed formal objections to the

R&R, and the time for filing objections under Federal Rule of Civil Procedure 72(b)(2) and Local

Rule 72.02(a) expired months ago. (See Doc. No. 25 at 6 (providing specific warnings regarding

waiver).) Plaintiff did, however, file a belated “motion for opposition to dismiss” (Doc. No. 26),

to which Defendant responded in opposition (Doc. No. 29). Given Plaintiff’s pro se status, the

Court has decided to construe Plaintiff’s “motion” as an objection to the R&R.

        The Court will not repeat the entire factual background and procedural history of this case

because it is aptly set forth in the R&R. (Doc. No. 25 at 1–3.) In short, Plaintiff claims that his

former employer, Defendant, discriminated against him based on his race, gender/sex, age, and

disability, and that this allegedly discriminatory conduct included wrongful termination, failure to

promote, retaliation, and unequal terms and conditions of employment. (Doc. No. 1 at 4.) The

Magistrate Judge recommends dismissing Plaintiff’s claims of gender/sex discrimination,




      Case 3:19-cv-00533 Document 46 Filed 11/20/20 Page 1 of 3 PageID #: 275
disability discrimination, retaliation, and failure to promote because Plaintiff did not

administratively exhaust these claims by including them in his Equal Employment Opportunity

Commission Charge of Discrimination. (Doc. No. 25 at 4–5.) The Magistrate Judge also

recommends dismissing Plaintiff’s age discrimination claim 1 because the Complaint “makes no

allegations that, even if liberally construed, refer to [Plaintiff’s] age, the age of other employees,

or to an act of alleged age discrimination on the part of Defendant.” (Id. at 5.)

       Pursuant to Federal Rule of Civil Procedure 72(b)(3), “[t]he [D]istrict [J]udge must

determine de novo any part of the [M]agistrate [J]udge’s disposition [on a dispositive motion] that

has been properly objected to. The [D]istrict [J]udge may accept, reject, or modify the

recommended disposition; receive further evidence; or return the matter to the [M]agistrate [J]udge

with instructions.” See also 28 U.S.C. § 636(b)(1)(C). Only “specific written objections” to the

Magistrate Judge’s proposed factual findings and legal conclusions are considered “proper” for

the district court’s consideration. Fed. R. Civ. P. 72(b)(2). Moreover, the Court’s Local Rules

require that proper objections “must state with particularity the specific portions of the Magistrate

Judge’s report or proposed findings or recommendations to which an objection is made . . . to

apprise the District Judge of the bases for the objections.” L.R. 72.02(a). “The filing of vague,

general, or conclusory objections does not meet the requirement of specific objections and is

tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir. 2001)

(citing Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)).

       Although Plaintiff generally contends that his “civil suit should not be dismissed in any

form[,]” he does not state with particularity any basis for how the Magistrate Judge committed




1
  The R&R inadvertently refers to Plaintiff’s “claim for age discrimination” as his “ADA claim,”
rather than his ADEA claim. (Doc. No. 25 at 5–6.)
                                                  2

    Case 3:19-cv-00533 Document 46 Filed 11/20/20 Page 2 of 3 PageID #: 276
legal error. (See Doc. No. 26 at 1.) For example, he does not offer any arguments about why he

should be excused from including his gender/sex discrimination, disability discrimination,

retaliation, and failure to promote claims in his Charge of Discrimination. Nor does he revive his

insufficiently pled age discrimination claim simply by arguing that “a white gentleman by the

name of Paul (last name not known); age of thirty-seven (37) . . . years old was discharged for

using profanity with a customer in the electronics dep[artment], but was immediately hired back a

week before I was terminated on October 2, 2017.” (Id. at 5.) Accordingly, the Court does not find

any valid reason to set aside the R&R. See J.A. v. Smith Cty. School Dist., 364 F. Supp. 3d 803,

812 (M.D. Tenn. Mar. 6, 2019) (quoting VanDiver v. Martin, 304 F. Supp. 2d 934, 938 (E.D. Mich

2004) (“[A]n ‘objection’ that does nothing more than state a disagreement with a magistrate’s

suggested resolution, or simply summarizes what has been presented before, is not an ‘objection’

as that term is used in this context.”).

        Having conducted a de novo review of the R&R, the Court agrees with the Magistrate

Judge’s analysis and recommended disposition. Accordingly, the R&R (Doc. No. 25) is

APPROVED AND ADOPTED; Defendant’s Partial Motion to Dismiss (Doc. No. 18) is

GRANTED; and Plaintiff’s claims for gender/sex discrimination, disability discrimination, age

discrimination, retaliation, and failure to promote are DISMISSED. This case will proceed on

Plaintiff’s sole remaining claim for wrongful termination based on race.

        IT IS SO ORDERED.




                                             ____________________________________
                                             WAVERLY D. CRENSHAW, JR.
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                3

    Case 3:19-cv-00533 Document 46 Filed 11/20/20 Page 3 of 3 PageID #: 277
